NATIONWIDE MUTUAL FUNDS Nationwide International Index Fund Supplement dated May 14, 2015 to the Summary Prospectus dated March 1, 2015 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Nationwide International Index Fund The following changes to the Prospectus are effective immediately: 1.The Fees and Expenses table for the Fund on page 1 of the Summary Prospectus is deleted and restated as follows: Class A Shares Class C Shares Class R Shares Institutional Class Shares Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed upon purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) None 1.00% None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.24% 0.24% 0.24% 0.24% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.50% None Other Expenses1 0.21% 0.14% 0.31% 0.06% Total Annual Fund Operating Expenses 0.70% 1.38% 1.05% 0.30% 1 “Other Expenses” has been restated to reflect current fees. 2.The Example tables for the Fund on page 2 of the Summary Prospectus are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class C shares Class R shares Institutional Class shares 31 97 1 Year 3 Years 5 Years 10 Years Class C shares PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
